Citation Nr: 0430212	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  04-03 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (the RO).  

Procedural history

The veteran served on active duty from June 1944 to October 
1945.  He was a prisoner of war (POW) of the German 
Government from March 3, 1945 to April 29, 1945.

In January 2003, the veteran filed a claim of entitlement to 
service connection for PTSD, Alzheimer's dementia and 
hypertension.  An April 2003 rating decision denied these 
claims, and the veteran appealed.  In May 2004, the Board 
denied the Alzheimer's dementia and hypertension claims.  
Those issues have accordingly been resolved and will be 
discussed no further herein.  See 38 C.F.R. § 20.1100 (2003).

The Board's May 2004 decision also remanded the PTSD claim 
for the purpose of obtaining an additional VA psychiatric 
examination.  After undertaking the additional development 
requested by the Board, the VA Appeals management Center 
issued a supplemental statement of the case (SSOC) in July 
2004 which confirmed and continued the previous denial of the 
veteran's PTSD claim.  

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in February 2004.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2003).

Clarification of issue on appeal

In his original service connection claim, the veteran 
characterized his claim as one for "PTSD, personality change 
and nightmares."  See VA Form 21-526, Veteran's Application 
for Compensation or Pension, received in January 2003.  
However, in a Written Brief Presentation dated in February 
2004, the veteran's representative phrased one of the issues 
on appeal as entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  

The April 2003 rating decision denied entitlement to 
"service connection for PTSD (claimed as PTSD with 
personality changes and nightmares)."  The basis of the 
denial was that the evidence did not show a confirmed 
diagnosis of PTSD.  The RO did not address whether any other 
psychiatric disorders evidenced by the medical records were 
related to service.  The veteran subsequently perfected an 
appeal of that decision.

Given the above background, the Board found in its May 2004 
decision that the issue on appeal was entitlement to service 
connection for PTSD only.  The veteran was advised to contact 
the RO if he sought service connection for a psychiatric 
disorder other than PTSD.  Following the Board's May 2004 
decision, the Appeals Management Center sent the veteran a 
letter which instructed him to notify VA if he sought to 
amend his claim to include any acquired psychiatric 
disability.  To date, the veteran has not responded to that 
letter.  Accordingly, the Board's decision is limited to the 
issue of entitlement to service connection for PTSD.  See the 
"additional comment" at the close of the Board's 
discussion, below.


FINDING OF FACT

A preponderance of the medical evidence does not show a 
current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As was noted in the Introduction, the concept of a well-
grounded claim was eliminated by the VCAA.  The current 
standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  
To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the June 2003 
statement of the case (SOC) and the July 2004 SSOC of the 
relevant law and regulations pertaining to his claim.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated March 
2003.  This letter advised the veteran of the provisions 
relating to the VCAA, to include advising him of the need to 
provide medical evidence of a current diagnosis of a mental 
disability and its relationship to an injury, disease, or 
event in service.  Specifically, he was advised that he could 
provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated him for the claimed condition.  He was informed as 
well that he could provide VA authorization to obtain any 
private medical records by completing the appropriate forms 
(VA Form 21-4142), copies of which were enclosed with the 
letter.  The veteran was further advised that he could submit 
statements from others describing the symptoms of his mental 
disability, and was instructed to inform VA if there was any 
additional information or evidence he wanted VA to try to 
obtain for him.  Finally, the veteran was informed that VA 
would attempt to obtain employment records or records from 
other federal agencies identified by him.

The Board notes that, even though the March 2003 letter 
requested a response within one month, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since expired.

The fact that the veteran's claim was adjudicated by the RO 
in April 2003, prior to the expiration of the one-year period 
following the March 2003 notification of the veteran of the 
evidence necessary to substantiate his claim, does not render 
the RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in April 2003).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, and VA and private medical records.  A VA 
psychiatric examination was completed in March 2003.  The 
Board remanded this case so that another VA psychiatric 
examination could be scheduled.  This was accomplished in 
June 2004.  The veteran and his representative have not 
identified any outstanding evidence.  

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was afforded the opportunity to appear at a 
personal hearing if he so desired.  See 38 C.F.R. § 3.103 
(2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2003); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).



In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection - POW presumptions

If a veteran was a former POW and as such was interned or 
detained for not less than 30 days, certain specified 
disabilities, including psychosis, any of the anxiety states 
and dysthymic disorder (or depressive neurosis), shall be 
service connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. § 3.309(c) (2003).  This presumption 
is subject to rebuttal by affirmative evidence to the 
contrary.  See 38 C.F.R. § 3.307 (2003).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2003); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2003).

Factual Background

Service personnel records reveal that the veteran was a B-17 
bomber pilot who flew 13 combat missions in the European 
theatre during World War II prior to being shot down over 
enemy territory.  The veteran was a POW of the German 
Government from March 3, 1945 to April 29, 1945.  He was 
awarded the Air Medal with one oak leaf cluster.  

The medical evidence of record includes treatment records 
from the veteran's private physician, Dr. C.O.  Dr. C.O. 
noted in a December 2001 examination report that the veteran 
was severely anxious and was fighting with family members.  
Dr. C.O. stated that the veteran's "life has been disrupted 
by the recent illness of his wife and his son, who is an 
alcoholic, is moving back in."  Other than noting that the 
veteran was a POW, Dr. C.O. made no mention any specific 
stressful event the veteran may have experienced in service.  
A diagnosis of PTSD and "acute anxiety following 9-11, home 
stressors and his wife's recent surgery" was rendered.

Medical records obtained from the Pittsburgh VA Medical 
Center (VAMC) dated June 2002 to February 2003 primarily 
chronicle ongoing family counseling sessions between the 
veteran and his spouse, and contain virtually no reference to 
the veteran's combat experiences or his experiences as a POW.  
In particular, these records reflect mounting turmoil in the 
veteran's relationship with various family members following 
the onset of multiple health problems suffered by his spouse 
in September 2001.  During these treatment sessions, the 
veteran complained of increased irritability, difficulty 
sleeping, and agitation.  Symptoms of depression and anxiety 
were also noted.  The veteran did not exhibit psychotic, 
manic or hypomanic traits and denied suicidal or homicidal 
ideation and feeling out of control.  Although counseling 
records reflect that the veteran minimized the effect of war 
experiences on him, Dr. J.P. rendered a diagnosis of 
"probable PTSD" in July 2002.

The record also contains the report of a March 2003 VA 
psychiatric examination which was conducted for the purpose 
of assessing the veteran for PTSD.  During this examination, 
the veteran adamantly and repeatedly denied that he had any 
signs, symptoms or difficulties associated with the war.  He 
also specifically denied having difficulty with intrusive 
recollections, nightmares or his startle reaction.  Although 
the veteran complained of mild depression, increased 
irritability, and sleeping problems in recent years, he 
denied that these issues were related to his wartime 
experiences and instead attributed them to his age and 
ongoing family problems.  The examiner noted that the veteran 
showed no signs or symptoms of psychosis and was not 
clinically depressed or anxious.  The examiner's overall 
clinical impression was one of an "adjustment disorder with 
depressed mood, secondary to multiple family and domestic 
difficulties and some age related concerns.  The examiner 
specifically found that the veteran did not meet the 
diagnostic criteria for PTSD and instead rendered a diagnosis 
of "[a]djustment disorder with depressed mood, secondary to 
multiple life stressors, resolved."

Following the Board's May 2004 remand, an additional VA 
psychiatric examination was conducted in June 2004 for the 
specific purpose of assessing the veteran for PTSD.  During 
this examination, the veteran reported some symptoms of PTSD, 
including having sleeping problems and nightmares of his POW 
experiences.  He also reported experiencing intrusive, only 
mildly distressing thoughts about his POW experiences, which 
occur more often after watching news programs about "the 
current war overseas."  The examiner reported that the 
veteran could not be specific about his nightmares, stating 
only that they are "about the other guys there."  The 
examiner also reported that the veteran did not experience 
flashbacks, symptoms of avoidance, decreased interest, 
emotional detachment from others, restricted range of affect, 
or sense of foreshortened future.  The veteran denied 
symptoms of hypervigilance, poor concentration, fatigue, 
hyperstartle response, feelings of hopelessness or suicide, 
symptoms of psychosis, and changes in daily functioning.  He 
also denied experiencing a depressed mood, generalized worry 
or anxiety, symptoms of panic disorder, obsessive thoughts or 
compulsive behaviors.  The examiner noted the veteran's 
feelings of anger and irritability, especially regarding his 
feeling that "younger generations hold cavalier attitudes 
about authority and the chaos associated with crowds."  The 
veteran also noted ongoing family conflict, especially 
between him and his adult son.  No evidence of delusions or 
hallucinations was present.

Overall, the examiner found that the veteran did not meet the 
criteria for a PTSD diagnosis because he does not experience 
symptoms of avoidance or emotional numbing, as are required 
by criterion C.  Although the veteran suffers from sleeping 
difficulties and irritability, the examiner determined that 
these symptoms were not related to military service and were 
instead due periodic conflict between the veteran and his 
wife and son.  A diagnosis of adjustment disorder with 
depressed mood secondary to family conflict was rendered.  

Finally, the evidence of record includes a statement 
submitted by the veteran's spouse in which she outlines a 
variety of behaviors exhibited by the veteran.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) medical evidence 
diagnosing PTSD; (2) combat status or credible supporting 
evidence that the claimed in-service stressors actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in service 
stressors.  See 38 C.F.R. § 3.304(f) (2003); see also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Service connection can 
also be granted on a presumptive basis for former POWs, such 
as the veteran, who suffer from any of the anxiety states, 
including PTSD.  See 38 C.F.R. § 3.309(c) (2003).

With respect to element (1), current diagnosis, there is 
conflicting evidence regarding an actual diagnosis of PTSD.  
Dr. C.O. rendered a diagnosis of PTSD in December 2001 and 
Dr. J.P. rendered a diagnosis of "probable PTSD" in July 
2002.
The March 2003 and June 2004 VA examiners, however, 
determined that the veteran did not meet the criteria for a 
diagnosis of PTSD, and instead related the veteran's symptoms 
to ongoing family tension between the veteran and his spouse 
and adult son.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for the rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In 
evaluating questions which are medical in nature, the Board 
must rely on medical evidence of record, in particular 
medical opinion evidence.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions]. 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, consistent with Colvin, the 
Court has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 5 
Vet. App. 30 (1993).

After having evaluated all of the evidence of record, the 
Board concludes that a preponderance of the medical evidence 
is against a finding that the veteran suffers from PTSD.  The 
only competent medical evidence of record which tends to 
support a diagnosis of PTSD is Dr. C.O.'s diagnosis of PTSD 
in December 2001 and Dr. J.P.'s diagnosis of  "probable 
PTSD" in July 2002. 

The Board notes that Dr. J.P. did not render a definitive 
diagnosis of PTSD, instead rendering only a "probable" 
diagnosis.  The Court has held that medical opinions which 
are speculative, general or inconclusive in nature, such as 
that rendered by Dr. J.P, cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

There are several other obvious flaws in opinions of both Dr. 
C.O. and Dr. J.P.  Other than mentioning that the veteran was 
a POW, neither opinion contains any discussion of specific 
stressful events suffered by the veteran in service.  Indeed, 
the veteran appears not to have mentioned his combat or POW 
experiences at all in these examinations and minimized the 
role his wartime experiences had on him.  Moreover, there was 
virtually no underlying rationale provided for the diagnoses.  
Dr. J.P. failed to explain the possible effect of the 
veteran's family problems on his symptomatology, despite his 
extensive family counseling sessions with the veteran and his 
spouse.  Furthermore, it is unclear what stressors Dr. C.O. 
based his opinion on.  Although Dr. C.O. briefly mentions in 
his examination report that the veteran was a POW, he focuses 
primarily upon the veteran's family problems and his 
diagnosis indicates PTSD and "acute anxiety following 9-11, 
home stressors and his wife's recent surgery."  Finally, 
neither of these examiners completed a review of the claims 
folder.

Unlike the prior medical treatment records, the March 2003 
and June 2004 VA psychiatric examinations were conducted 
specifically for the purpose of assessing whether the veteran 
in fact had PTSD.  Both examiners reviewed the entire claims 
file and carefully considered the effect of the veteran's 
family problems on his symptomatology.  Moreover, complete 
rationale was provided for all opinions.  
Both examiners specifically found that the veteran's 
symptomatology was not related to his wartime experiences and 
was instead caused by the veteran's ongoing family problems.  
These findings appear to be consistent with the veteran's own 
statements to various clinicians in which he repeatedly 
denied any symptoms or difficulties associated with the war.  
See March 2003 VA examination report and Dr. J.P.'s July 2002 
treatment records.

For these reasons, the Board places greater weight of 
probative value on the opinions of the March 2003 and June 
2004 VA examiners than it does on those of Dr. C.O. or Dr. 
J.P.  The Board observes in passing that the March 2003 and 
June 2004 VA examination reports appear to be consistent with 
the majority of the objective medical evidence of record, 
which indicates that the veteran's problems stem from ongoing 
family tensions.  

To the extent that the veteran and his spouse believe that 
the veteran has PTSD, it is now well established that, 
although they are competent to report on his symptoms, as 
laypeople without medical training they are not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the competent and 
probative medical evidence does not indicate that the veteran 
has PTSD.  Element (1) of 38 C.F.R. § 3.304(f), a diagnosis 
of PTSD, is therefore not satisfied, and the veteran's claim 
fails on that basis.  

For the sake of completeness, the Board will also address the 
remaining two elements.  

With respect to element (2), combat status or in-service 
stressors, it is uncontroverted that the veteran flew 
multiple combat missions in World War II as a B-17 pilot 
before being shot down and becoming a POW.  Element (2) is 
obviously satisfied.

With respect to the final element, medical nexus, the only 
evidence suggesting a relationship between the veteran's 
current symptomatology and his combat/POW experiences are the 
treatment records of Drs. J.P. and C.O.  Both of these 
opinions mention the veteran's former POW status in rendering 
their respective diagnoses, yet both also focused more 
heavily on the veteran's family problems in reaching their 
respective conclusions; Dr. C.O.'s opinion specifically noted 
"home stressors."  Moreover, the March 2003 and June 2004 
VA examiners specifically determined that any symptomatology 
experienced by the veteran was more likely due to his ongoing 
family problems than to any stressful events in service.  The 
reasons for the Board placing greater weight on the March 
2003 and June 2004 VA psychological evaluations have been set 
forth in connection with element (1) above and will not be 
repeated.  Element (3), medical nexus, also is not met.  

Conclusion

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, although the veteran was a combat veteran and a POW, a 
preponderance of the medical evidence of record does not 
demonstrate a current diagnosis of PTSD or a medical nexus.  
In the absence of each of the required elements under 38 
C.F.R. § 3.304(f), the claim for service connection for PTSD 
is denied.

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.



Additional comment

As was discussed in the law and regulations section above, 
service connection may be granted on a presumptive basis for 
any of the anxiety states under the POW regulations.  See 
38 U.S.C. § 1112(b); 38 C.F.R. § 3.309(c).   This presumption 
is, however, rebuttable by affirmative evidence to the 
contrary.  See 38 C.F.R. § 3.307(d). 

As was noted in the Introduction, the veteran's appeal has 
been limited to the issue of his entitlement to service 
connection for PTSD.  Pursuant to the Board's May 2004 
remand, the veteran was asked whether he wished to expand his 
appeal to encompass any acquired psychiatric disability.  He 
did not respond to the May 12, 2004 letter from the VA 
Appeals Management Center asking for his input on this 
matter.  

The issue the veteran's entitlement to service connection for 
an anxiety disorder other that PTSD is thus not before the 
Board.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted if the veteran 
were to file such a claim.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



